Citation Nr: 0944454	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  04-39 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including depression as secondary to a 
service-connected left knee disability.

2.  Entitlement to service connection for a bilateral foot 
disorder.

3.  Entitlement to service connection for a bilateral ankle 
disorder.

4.  Entitlement to service connection for a low back 
disorder.

5.  Whether there is new and material evidence to reopen a 
claim for service connection for a right shoulder disorder, 
including as secondary to the service-connected left knee 
disability.

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability from using bupropion and sertraline as 
a result of Department of Veterans Affairs medical care for 
depression, including consideration of whether the Veteran 
filed a timely appeal of this claim.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1983 to 
May 1987.

This appeal to the Board of Veterans' Appeals (Board) is from 
July 2004 and July 2005 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  Jurisdiction over the case was subsequently 
transferred to the RO in Jackson, Mississippi.  

In April 2008, the Board remanded this case to the RO via the 
Appeals Management Center (AMC) so the Veteran could testify 
at a hearing.  He had the hearing in September 2008 before 
the undersigned Veterans Law Judge (VLJ) of the Board, also 
commonly referred to as a Travel Board hearing.  After the 
hearing, the Veteran submitted additional medical evidence 
and waived his right to have the RO initially consider it.  
38 C.F.R. §§ 20.800, 20.1304(c) (2009).



In January 2009, the Board again remanded this case to the 
RO, via the AMC, for still additional development and 
consideration.  In June 2009 the AMC issued a supplemental 
statement of the case (SSOC) continuing to deny the claims 
for depression, a bilateral foot disorder, a bilateral ankle 
disorder, a low back disorder, and the petition to reopen the 
claim concerning a right shoulder disorder, and returned the 
file to the Board for further appellate review of these 
claims.

In this decision the Board is deciding these claims for 
depression, a bilateral foot disorder, a bilateral ankle 
disorder, a low back disorder, and the petition to reopen the 
claim for a right shoulder disorder.  However, the Board 
is again remanding the claims for an acquired psychiatric 
disorder and for § 1151 compensation.  And the remand to the 
RO will again be via the AMC.


FINDINGS OF FACT

1.  An unappealed July 2004 rating decision denied service 
connection for a right shoulder disorder because there was no 
competent evidence etiologically linking a right shoulder 
disorder directly to Veteran's active duty military service 
or secondarily to his service-connected left knee disability.  

2.  The additional evidence received since that July 2004 
decision is either cumulative or redundant of evidence 
previously considered, does not relate to an unestablished 
fact necessary to substantiate this claim, or does not raise 
a reasonable possibility of substantiating this claim for a 
right shoulder disorder.

3.  There was no competent and credible evidence attributing 
any current bilateral foot disorder, bilateral ankle 
disorder, or low back disorder to the Veteran's military 
service.  His complaints of low back and left ankle pain 
during service were acute and transitory nature and resolved 
prior to his discharge, with no chronic (permanent) residual 
disability.  As well, there is no competent and credible 
medical nexus evidence otherwise linking his current low back 
disorder to his service-connected left knee disability.  




CONCLUSIONS OF LAW

1.  The July 2004 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2009).

2.  New and material evidence has not been received since 
that July 2004 decision to reopen the claim for service 
connection for a right shoulder disorder.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  The Veteran does not have a low back disorder that was 
incurred in or aggravated by his military service, or that 
may be presumed to have been incurred in service, or that is 
proximately due to, the result of, or chronically aggravated 
by his service-connected left knee disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

4.  A chronic bilateral ankle disorder was not incurred in or 
aggravated by his military service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2009).

5.  A chronic bilateral foot disorder was not incurred in or 
aggravated by his military service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA laws and regulations, the 
relevant factual background, and an analysis of its decision.



I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court could 
conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a 
VCAA notice can be cured by showing the essential fairness of 
the adjudication will not be affected because:  (1) the 
defect was cured by actual knowledge on the part of the 
claimant ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in April 
2004 and March 2009.  The letters informed him of the 
evidence required to substantiate his claims and of his and 
VA's respective responsibilities in obtaining supporting 
evidence.  Note also that the March 2009 letter complied with 
Dingess by also discussing the downstream disability rating 
and effective date elements of the claims.  And of equal or 
even greater significance, after providing that additional 
Dingess notice, the AMC went back and readjudicated his 
claims in the June 2009 SSOC - including considering the 
additional evidence received in response to that additional 
notice.  See again, Mayfield IV and Prickett, supra.  So the 
timing defect in the provision of that notice has been 
rectified.

In addition, with regards to new and material evidence - the 
threshold preliminary requirement for reopening the claim for 
a right shoulder disorder, the March 2009 VCAA notice letter 
is compliant with the Court's holding in Kent v. Nicholson, 
20 Vet. App. 1 (2006), since the letter sufficiently 
explained the bases of the prior denial of this claim (i.e., 
the deficiencies in the evidence when this claim was 
previously considered).  Notably, the Board remanded to the 
AMC in January 2009 to ensure sufficient and proper VCAA 
notice specifically for a petition to reopen based upon new 
and material evidence.  And, as noted, on remand content-
complying notice was sent to the Veteran in March 2009.  



VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO and AMC obtained his service treatment 
records (STRs), service personnel records (SPRs), and VA and 
private treatment records.  In addition, the Board finds that 
a VA compensation examination is unnecessary to determine 
whether the Veteran's claimed bilateral foot disorder, 
bilateral ankle disorder, and low back disorder are related 
to his military service because the standards of the Court's 
decision in McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
have not been met.  There is no competent and credible (i.e., 
probative) evidence suggesting any of these respective 
disabilities is etiologically linked to his military service 
- including to any injury or disease he may have sustained 
or contracted while on active duty.  Further, there is no 
competent evidence linking his back disorder to his service-
connected left knee disability.  

Moreover, the duty to provide a VA examination and opinion 
only applies to a claim to reopen a finally adjudicated 
decision if new and material evidence is presented or 
secured.  3.159(c)(4)(C)(iii).  Here, the Board is 
determining there is no new and material evidence to reopen 
the claim for a right shoulder disorder.  Hence, there is no 
requirement to have the Veteran examined for a medical nexus 
opinion unless and until he first satisfies this preliminary 
requirement of presenting new and material evidence to reopen 
this claim.

The Board is therefore satisfied the RO and AMC have provided 
all assistance required by the VCAA.  38 U.S.C.A. § 5103A.



II.  Analysis

A.  Whether there is New and Material Evidence to Reopen the 
Claim for Service Connection for a Right Shoulder Disorder, 
including as Secondary to the Service-Connected Left Knee 
Disability

The RO denied the Veteran's claim for service connection for 
a right shoulder disorder in July 2004.  In November 2004, in 
response, he filed a statement regarding private and VA 
medical treatment for his right shoulder.  The RO did not 
interpret this statement as an NOD, rather as a claim to 
reopen since he did not express disagreement with the RO's 
July 2004 decision.  38 C.F.R. § 20.201 (2009); see also 
Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).

The RO denied service connection for a right shoulder 
disorder in that July 2004 rating decision because the 
Veteran did not establish this disorder was directly related 
to his active duty service - or secondary to his service-
connected left knee disability.  Rather, the evidence showed 
his right shoulder was attributable instead to an 
intercurrent, civilian, work-related injury.  The RO notified 
him of that July 2004 decision and apprised him of his 
procedural and appellate rights, but as mentioned he did not 
initiate an appeal by filing a timely NOD.  Therefore, 
that decision is final and binding on him based on the 
evidence of the record.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2009).  So there 
must be new and material evidence since that decision to 
reopen this claim before readjudicating it on the underlying 
merits.  38 C.F.R. § 3.156.

When determining whether a claim should be reopened, the 
Board performs a 
two-step analysis.  The first step is to determine whether 
the evidence presented or secured since the last final 
disallowance of the claim is "new and material."  
See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).  According to VA regulation, "new" means 
existing evidence not previously submitted to agency decision 
makers.  "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a) (2009). 
New and material evidence cannot be cumulative or redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  Id.

Second, if VA determines the evidence is new and material, it 
may then proceed to evaluate the merits of the claim on the 
basis of the all evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  This presumption only 
applies when making a determination as to whether the 
evidence is new and material.  It does not apply when making 
a determination as to the ultimate credibility and weight of 
the evidence as it relates to the merits of the claim.  
Essentially, the presumption of credibility "dissolves" once 
the claim is reopened and decided on the merits.  See, too, 
Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus 
does not require the Secretary [of VA] to consider the 
patently incredible to be credible").

The evidence of record at the time of that last and final 
July 2004 rating decision consisted of all available service 
treatment records, and VA and private treatment records.  The 
evidence that must be considered in determining whether there 
is a basis for reopening this claim is the evidence that has 
been added to the record since that final and binding July 
2004 rating decision.  The Veteran has since submitted 
additional VA treatment records, private treatment records, 
medical literature regarding his right shoulder injury, and 
personal statements and hearing testimony.  



Quite importantly, though, there still is no competent 
medical evidence on file etiologically linking his current 
right shoulder disorder directly to his military service (or 
even presumptively) or, alternatively, to his service-
connected left knee disability on a secondary basis.  

While all of the additional medical records mentioned are 
"new" in the sense they did not exist at the time of the July 
2004 rating decision and, therefore, were not and could not 
possibly have been considered in that earlier decision, they 
are nonetheless immaterial to the central issue.  Although 
these additional treatment records show he has been recently 
diagnosed with and received treatment for a right shoulder 
disorder, these additional records fail to show any 
incurrence of a right shoulder disorder during his military 
service (relevant disease or injury) or otherwise attribute 
his current right shoulder disorder to his military service.  
It is not enough merely to show that he has a right shoulder 
disorder; rather, there must be some correlation of this 
disorder with his military service.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  
And as the Court held in Morton v. Principi, 3 Vet. App. 508 
(1992) (per curiam), when trying to reopen a previously 
denied, unappealed claim on the basis of new and material 
evidence, medical records such as those presented merely 
describing the Veteran's current condition are not material 
to the issue of service connection and, therefore, 
insufficient to reopen his claim).



Moreover, with respect to the alternative theory of secondary 
service connection, these newly submitted medical records 
additionally fail to show an etiological link between the 
Veteran's right shoulder disorder and his service-connected 
left knee disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and 
McQueen v. West, 13 Vet. App. 237 (1999) (all indicating that 
competent medical nexus evidence is required to associate a 
secondary condition with a service- connected disability).

Therefore, none of the additional medical records raises any 
reasonable possibility of substantiating the claim for 
service connection for a right shoulder disorder.  38 C.F.R. 
§ 3.156(a).  In short, the additional evidence submitted is 
not material to this claim in that it does not by itself, or 
when considered with the previous evidence of record, relate 
to an unestablished fact necessary to substantiate 
this claim.

Moreover, where, as here, the determinative issue is the 
etiology of the claimed condition, competent medical evidence 
generally is required.  Lay assertions of causation generally 
are insufficient to reopen a claim under 38 U.S.C.A. § 5108.  
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Indeed, in 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998), it was reiterated that a 
layman generally is incapable of opining on matters, such as 
causation, requiring medical knowledge.  Some more recently 
issued cases have noted an exception to this general rule, 
indicating:  1) a layman is competent to identify 
the medical condition if it is a type of condition capable of 
lay observation (a broken leg, dislocated shoulder, varicose 
veins, flat fleet); 2) the layman is reporting a 
contemporaneous medical diagnosis; or 3)lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  See Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006).  See also Barr v. Nicholson, 21 Vet. 
App. 303 (2007).



Here, though, while the Veteran is competent even as a layman 
to proclaim he has a right shoulder disorder and, for 
example, to comment on when he began experiencing or noticing 
symptoms or impairment in this shoulder, he does not have the 
competence to link this disorder to his military service - 
including by way of his service-connected left knee 
disability, because this is a medical, not lay, 
determination.  See Wallin, Velez, and McQueen.  None of the 
additional evidence he has submitted since the final and 
binding July 2004 decision addresses this critical element of 
service connection that was explicitly found deficient in 
that earlier decision.  Thus, there is no new and material 
evidence to reopen his claim and the petition must be denied.  
See 38 C.F.R. § 3.156.  Furthermore, in the absence of new 
and material evidence, the benefit-of-the-doubt rule does not 
apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

B.  Service Connection for a Bilateral Foot Disorder, 
Bilateral Ankle Disorder, and Low Back Disorder

The Veteran claims he has flat feet and a bilateral ankle 
disorder due to his military service.  Specifically, he 
contends that while on active duty he had a severe left ankle 
sprain, as well as other lesser sprains to both ankles.  
Also, he alleges he has a foot condition that began during 
service from long road marches and training.  He adds that 
bunion surgery has failed to resolve his foot condition, and 
rather, has increased the pain in his toes and right foot 
especially.  He further asserts that his low back disorder 
also should be service connected, including as secondary to 
his service-connected left knee disability.  Indeed, he 
contends that his back condition began in service and 
coincided with his knee condition.  He says his knee buckled 
on some occasions after standing and walking for extended 
periods of time, and that he consequently fell, apparently 
aggravating his back/hip area.  See his August 2005 NOD.

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1131, 1153 (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.303, 3.306 (2009).

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

Certain chronic diseases such as degenerative joint disease 
(DJD, i.e., arthritis) will be presumed to have been incurred 
in service if manifested to a compensable degree of at least 
10- percent disabling within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

So service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Also, disability that is proximately due to, the result of, 
or chronically aggravated by a service-connected disease or 
injury is considered service connected, and when thus 
established, this secondary condition is considered a part of 
the original condition.  38 C.F.R. § 3.310(a) and (b) (2009).  
In this regard, establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  See, too, Wallin v. West, 11 Vet. App. 
509, 512 (1998) and Velez v. West, 11 Vet. App. 148, 158 
(1998).  When determining service connection, all theories of 
entitlement, direct and secondary, must be considered.  
Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  
Thus, the Board will address service connection on both 
direct and secondary bases in this appeal.



There is no disputing the Veteran has a low back disorder.  
His recent VA treatment records confirm this, as well as 
long-standing history of back pain.  Concerning this, a 
September 2005 VA treatment record notes a diagnosis of acute 
back strain.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed; without this minimum 
level of proof, there is no valid claim).  Further, VA 
treatment records also reveal a current bilateral foot 
disorder.  The Veteran has been diagnosed with pes planus 
(flat feet) and bilateral hallux valgus, left greater than 
right.  He also underwent a bunionectomy on his left foot in 
December 2003, to treat the more severe hallux valgus 
condition on that foot.  Id.  Finally, he also clearly has a 
current left ankle disorder; his VA treatment records show a 
diagnosis of degenerative joint disease of the left ankle.  
However, his treatment records do not additionally confirm a 
right ankle disorder, including DJD or other disability.  
Nonetheless, the Board will presume - but not concede, for 
the sake of argument, that he currently has a bilateral (both 
right and left) ankle disability.  Id.  

Consequently, the determinative issue is whether these 
conditions are somehow attributable to the Veteran's military 
service.  And in this regard, there is no competent evidence 
etiologically linking his bilateral foot disorder, bilateral 
ankle disorder, or low back disorder directly to his military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  

The Board sees that the Veteran's STRs are completely 
unremarkable for any complaint, treatment, or diagnosis of a 
bilateral foot disorder during service, providing highly 
probative evidence against this claim.  See Struck v. Brown, 
9 Vet. App. 145 (1996).

With respect to the Veteran's bilateral ankle disorder, there 
is only one complaint and instance of treatment for left 
ankle pain in May 1984, with a resulting diagnosis of a 
"very mild ankle sprain."  Similarly, regarding his low 
back claim, a review of his STRs reveals complaint and 
treatment for mechanical low back pain limited to December 
1985.  And following that isolated instance, an October 1986 
Outpatient Medical Evaluation Board record states the 
Veteran's mechanical low back pain had "spontaneously 
resolved."  Indeed, there were no further indications of 
complaint, treatment, or diagnosis of any ankle or low back 
disorder for the remainder of his service, up to and 
including his separation in 1987.  So his in-service 
complaint of ankle and low back pain appear to have been 
merely acute and transitory conditions that resolved during 
service, rather than chronic disorders.  Therefore, service 
connection may not be established based on chronicity in 
service, including on a presumptive basis for arthritis.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.303(b), 
3.307, 3.309; Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).

Furthermore, following separation from service, there is no 
further documentation of ankle or low back complaints or 
treatment until approximately 2001-2003, well over a decade 
after service.  The lapse of so many years provides more 
probative evidence against these claims.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  This also means 
there is insufficient evidence to confirm or establish 
continuity of symptomatology after service.  See 38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.303(b); 3.307; 3.309; Savage v. Gober, 
10 Vet. App. 488, 494-97 (1997).

Turning now to the question of secondary service connection, 
there is no medical evidence of a nexus (i.e., link) between 
the low back disorder and the service-connected left knee 
disability.  Velez, 11 Vet. App. at 158.  See also Wallin v. 
West, 11 Vet. App. 509, 512 (1998) and McQueen v. West, 13 
Vet. App. 237 (1999) (both indicating, like Velez, that 
competent medical nexus evidence is required to associate any 
given disorder with a service-connected disability).  



Moreover, in addition to the medical evidence, the Board has 
considered the Veteran's lay statements in support of his 
claims.  While he may well believe that his current bilateral 
foot, bilateral ankle and low back disorders are directly or 
presumptively attributable to his military service, or 
alternatively secondary to his service-connected left knee 
disability, the conditions claimed are not of the type 
that he has the competence to make this correlation.  
See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  See 
also Barr v. Nicholson, 21 Vet. App. 303 (2007).  To the 
extent he has flat feet, especially, this condition may be a 
congenital/development disorder, which, if it is, necessarily 
pre-dated his military service and is not subject to being 
service connected as a matter of law unless there is evidence 
of additional disability due to aggravation during service by 
superimposed disease or injury.  38 C.F.R. §§ 3.303(c), 4.9.  
See also VAOPGCPREC 82-90 (O.G.C. Prec. 82-90); Monroe v. 
Brown, 4 Vet. App. 513, 514-515 (1993); Carpenter v. Brown, 
8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 
(July 18, 1990); and VAOPGCPREC 11-1999 (Sept. 2, 1999).  And 
there is no such evidence.  Conversely, to the extent his 
flat feet, instead, may be traumatic in origin, there is no 
competent and credible, i.e., ultimately probative, evidence 
indicating the trauma occurred during or coincident with his 
military service, including in any of the manners alleged, or 
alternatively as a result of service-connected disability.  
His competency to make this claim must be distinguished from 
the weight and credibility of his lay testimony, which are 
factual determinations going to the ultimate probative value 
of this evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Accordingly, the Board finds that the preponderance of the 
evidence is against these claims for service connection for a 
bilateral foot disorder, bilateral ankle disorder, and low 
back disorder.  So there is no reasonable doubt to resolve in 
the Veteran's favor, and these claims must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).




ORDER

As new and material evidence has not been received, the claim 
for service connection for a right shoulder disorder, 
including as secondary to the service-connected left knee 
disability, is not reopened.  

The claim for service connection for a bilateral foot 
disorder is denied.

The claim for service connection for a bilateral ankle 
disorder is denied.

The claim for service connection for a low back disorder is 
denied.


REMAND

With regards to the Veteran's claim for § 1151 compensation, 
records show the RO sent him a letter on December 27, 2006, 
notifying him this claim was denied.  In response, he filed a 
timely NOD in January 2007.  And the RO sent him a SOC 
concerning this claim on August 16, 2007.  The cover letter 
to the SOC indicated he still needed to perfect his appeal of 
this claim by filing a timely substantive appeal (e.g., a VA 
Form 9 or equivalent statement).  See 38 C.F.R. § 20.200.  
The cover letter also notified him of what the substantive 
appeal must contain, advised him of the time limit for 
submitting it (60 days from the mailing of the SOC or 1 year 
from the mailing of the notice of the determination being 
appealed, whichever is later), and indicated that if the RO 
did not hear from him within this specified time period, the 
matter would be closed.  As well, the RO informed him of the 
requirements for requesting an extension of time to file his 
substantive appeal.  38 C.F.R. § 19.30.

In addition to the SOC, the RO sent the Veteran a letter on 
December 19, 2007, reiterating that he had been furnished an 
SOC concerning his § 1151 claim, but that the RO had not yet 
received his substantive appeal.  The RO requested that he 
promptly complete his substantive appeal (VA Form 9) 
concerning this claim "so the certification on other pending 
appeals [was] not delayed."  

The RO received the Veteran's VA Form 9 on January 10, 2008, 
more than 60 days after issuing the August 2007 SOC and more 
than one year after the Veteran received notification on 
December 27, 2006, that his § 1151 claim had been denied.  
He dated the form December 28, 2007, but as mentioned it was 
not actually received until January 10, 2008.  38 C.F.R. 
§ 20.305(a).  He did not request an extension of time to file 
his substantive appeal.  

A substantive appeal consists of a properly completed VA Form 
9 "Appeal to the Board of Veterans' Appeals," or 
correspondence containing the necessary information.  38 
C.F.R. § 20.202.  A substantive appeal must be filed within 
60 days from the issuance of the SOC or within the remainder 
of the one-year period from the date of mailing notification 
of the determination being appealed, whichever period ends 
later.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  
A substantive appeal should set forth specific allegations of 
error of fact or law related to specific items in the SOC and 
clearly identify the benefit sought on appeal.  38 U.S.C.A. § 
7105(d)(3); 38 C.F.R. § 20.202.  Extensions of time for 
filing a substantive appeal may be granted for good cause.  
38 C.F.R. § 20.303.  

The Board remanded the § 1151 claim in January 2009 for the 
RO to address the preliminary issue of whether the Veteran 
filed a timely appeal of this claim, including insofar as 
whether there were legal holidays, etc., permitting the 
acceptance of his VA Form 9 as timely.  38 C.F.R. §§ 20.302, 
20.303, 20.304, 20.305, and 20.306 (2009).  

Consequently, in May 2009, the RO/AMC notified the Veteran 
that he had not filed a timely substantive appeal of the § 
1151 claim.  In response, also in May 2009, so within one 
year of receiving notification of that decision, he filed a 
timely NOD to initiate an appeal of this additional claim of 
§ 1151 entitlement.  38 C.F.R. § 20.201 (2009).  See also 
Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  
However, he has not been provided a SOC, including regarding 
this preliminary timeliness issue, or given an opportunity to 
perfect the appeal of this additional claim by filing a 
timely substantive appeal (VA Form 9 or equivalent).  


Therefore, the Board must remand this claim, rather than 
merely referring it, so an SOC can be issued (again, 
including concerning the timeliness issue) and the Veteran 
given an opportunity to perfect the appeal to the Board.  
See Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995).

Significantly, the underlying claim for § 1151 entitlement 
cannot be adjudicated until the preliminary issue of 
timeliness of the substantive appeal has been decided.  This 
ancillary issue of the filing of a timely substantive appeal 
is inextricably intertwined with the issue of the § 1151 
claim on the merits.  

Additional development is also required concerning the claim 
for secondary service connection for an acquired psychiatric 
disorder, inclusive of depression.  See Clemons v. Shinseki, 
23 Vet. App. 1 (2009) (holding that the scope of a 
mental health disability claim includes any mental disability 
that reasonably may be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).

The Veteran asserts that his depression should be service 
connected, including as secondary to his service-connected 
left knee disability.

A VA medical examination is needed to determine the etiology 
of the Veteran's acquired psychiatric disorder, especially 
insofar as whether it is somehow attributable to his military 
service, including either as proximately due to, the result 
of, or chronically aggravated by a service-connected 
disability like his left knee disability.  38 C.F.R. 
§ 3.310(a) and (b); Allen v. Brown, 7 Vet. App. 439 (1995).

According to McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
in a disability compensation (service-connection) claim, VA 
must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies; and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service 
connected disability; but (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim.  See 
also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  

Here, there is no disputing the Veteran has an acquired 
psychiatric disorder, including depression.  A January 2009 
VA mental health note shows diagnoses of depression, anxiety 
not otherwise specified (NOS), recurrent and panic disorder 
without agoraphobia.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

And of equal or even greater significance, there also is 
competent medical evidence suggesting the Veteran's 
depressive symptoms are at least partially attributable to 
his service-connected left knee disability symptoms, 
particularly his pain.  Indeed, a June 2003 VA treatment 
record shows a diagnosis of "depression related to medical 
problems."  Also, an April 2006 VA treatment note indicated 
a cause of his depressive symptoms may be "constant pain in 
his shoulder, knee, and lower back."  And the aforementioned 
January 2009 VA treatment note shows he reported psychiatric 
symptoms in response to his knee problems.

On the other hand, the Veteran's VA treatment records also 
suggest the etiology of his acquired psychiatric disorders 
may have more to do with his marital or family distress and 
work-related stress.

Thus, there is insufficient competent evidence for the Board 
to presently decide his claim.

There has not been a recent VA compensation examination, 
however, to specifically assess the nature and etiology of 
this claimed disability, especially concerning a potential 
correlation with his service-connected left knee disability.  
So based on this evidence and the Court's recent decision in 
McLendon, a VA medical examination and opinion are needed to 
determine the nature and etiology of the Veteran's current 
acquired psychiatric disorders.

Accordingly, these remaining claims are REMANDED for the 
following additional development and consideration:  

1.	Send the Veteran a SOC concerning 
whether he filed a timely substantive 
appeal concerning his claim for § 1151 
compensation for additional disability 
from using bupropion and sertraline as a 
result of VA medical care for his 
depression.  

In addition, advise him that he still 
needs to file a timely substantive 
appeal, such as a VA Form 9 or equivalent 
statement, in response to the SOC to 
"perfect" the appeal to the Board (that 
is, concerning this preliminary issue of 
the timeliness of his substantive 
appeal).  He also must be advised of the 
time period in which to perfect an appeal 
(i.e., on the issue of timelines).  
If, and only if, he submits a timely 
substantive appeal in response to the 
SOC, thereby perfecting his appeal (of 
the timeliness issue), should this 
additional claim be returned to the Board 
for further appellate consideration.

2.	Also schedule the Veteran a VA 
examination to determine the nature and 
etiology of his current psychiatric 
disorders.  He is hereby advised that 
failure to report for this scheduled VA 
examination, without good cause, may have 
adverse consequences on his claim.  The 
examination should include any necessary 
diagnostic testing or evaluation.  And 
the claims file, including a complete 
copy of this remand, must be made 
available for review of his pertinent 
medical history.



Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to indicate whether 
it is at least as likely as not 
(50 percent or more probable) that any 
current acquired psychiatric disorder is:
a.	proximately due to, the result of, 
or chronically (meaning permanently) 
aggravated by any service-connected 
disability, but especially by the 
left knee disability; or
b.	otherwise directly or presumptively 
related to the Veteran's period of active 
duty military service.

Inform the designated examiner that the 
term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion such as causation is 
so evenly divided that it is as medically 
sound to find in favor of that conclusion 
as it is to find against it.

The examiner must discuss the rationale 
of the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.

3.  Then readjudicate the claim for 
service connection for an acquired 
psychiatric disorder in light of any 
additional evidence, including 
considering whether this disorder is 
secondary to a service-connected 
disability.  If this claim is not granted 
to the Veteran's satisfaction, send him 
and his representative a SSOC and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration of 
this remaining claim.  

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


